Citation Nr: 1543101	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  09-31 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	David W. Glasser, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for PTSD.  In June 2011, the Veteran testified at a Travel Board hearing.  In April 2012, the Board remanded the case.


FINDING OF FACT

Psychiatric disability, currently diagnosed as adjustment disorder with anxiety and depression, is attributable to service.  


CONCLUSION OF LAW

Psychiatric disability, currently diagnosed as adjustment disorder with anxiety and depression, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1154(a) (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

The following provisions apply to claims for service connection of PTSD diagnosed during service or based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(4) If the evidence establishes that the Veteran was a prisoner-of-war under the provisions of §3.1(y) of this part and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(5) If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

In this case, the Veteran does not assert nor does the record establish that he served in combat.  He also does not assert that he experienced any of the enumerated types of stressors noted above.  Rather, he maintains that while he was stationed at El Toro, he was assigned burial detail.  In that capacity, he saw the many caskets and bereaved, but never disclosed his own emotions.  He was also left with feelings of guilt and disappointment for not being deployed to Vietnam.  Post-service, the Veteran experienced a traumatic event when he was attacked and beaten by two individuals.  He related that he did not begin seeking treatment for PTSD until after this attack, but he noted at the hearing that some of his symptoms of PTSD predated the incident which he had handled by abusing alcohol. 

VA medical records reflect past diagnoses of major depressive disorder (MDD), adjustment disorder with a depressed and anxious mood, and PTSD.  The Veteran's VA treating psychologist, J.N., submitted a letter in April 2006 in which he opined that the Veteran had PTSD resulting from emotional and physical abuse as a child, emotional trauma related to his Marine Corps service, and from a brutal, apparently random attack by two adult males when his motorcycle broke down on a rural road in South Carolina.  In a May 2010 letter, the same VA psychologist noted that the Veteran had guilt, grief, and tremendous sadness related to being assigned to the stateside Marine Corps Honor Guard when he desperately wanted to be sent to Vietnam; however.  The examiner opined that the Veteran had PTSD, which derived from both his Marine Corps duty and the brutal attack that occurred in 2001, post-service.  

In April 2012, the Board remanded this case, noting that the VA psychologist who provided the April 2006 and May 2007 letters primarily related the Veteran's PTSD diagnosis to his attack in 2001; however, while he indicated that the Veteran's PTSD was partly due to his active duty experiences, he did not did not provide any rationale or explanation as to why the Veteran's PTSD was related to service.  In addition, while this examiner noted that the Veteran had symptoms such as grief, guilt and sadness related to not going to Vietnam, he did not provide any additional diagnoses on the basis of these symptoms.  The Board also stated that the record contains a number of different psychiatric diagnoses, but no opinion as to whether these are related to active duty. 

In October 2012, the Veteran was afforded a VA examination by another VA psychologist.  This examiner confirmed a prior diagnosis of adjustment disorder with mixed anxiety and depressed mood which the examiner opined is not caused by or a result of the Veteran's active duty.  The examiner indicated that there is no objective medical evidence to support this relationship found in the record.  Further, the examiner opined that the Veteran did not have PTSD.  Although the Veteran had been diagnosed by a treating psychologist, the examiner indicated that VA medical records do not support the diagnosis, which appeared to have been made through the use of an unstructured interview with the Veteran.  The examiner indicated that current research indicates that the use of a structured interview is significantly (and statistically) superior in assessing for PTSD versus an unstructured interview.  The use of an interview scale such as the CAPS, which is considered the "gold standard" in assessing PTSD, significantly improves the ability of an examiner to accurately diagnose PTSD.  The examiner stated that it is important to assess for not only the presence of a symptom, but it is just as important to assess for the frequency and severity of a symptom and the current time frame.  It is possible to have the existence of PTSD-related symptoms, but the symptom may not meet the DSM-IV diagnostic criteria for persistence and severity to warrant the diagnosis of PTSD.  The examiner opined that the Veteran's alleged stressor from service was not adequate to support a diagnosis of PTSD.  The examiner reviewed the criteria for PTSD and ultimately concluded that all criteria were not met.  With regard to Dr. N.'s opinion, this examiner explained that the Veteran's stressor did not qualify as a traumatic stressor (i.e., being exposed to caskets).  The examiner noted that the Veteran would not explain his childhood trauma.  The Veteran would not acknowledge that the post-service attack resulted in current symptoms; however, prior records noted symptoms related thereto.  He also did not discuss the recent death of his daughter.  

On remand, the RO also attempted to confirm that the Veteran served on burial detail, but was unable to do so as the records maintained by the appropriate government facility were only dated through 1971, prior to the Veteran's purported service in that capacity.  As such, a Formal Finding of Unavailability was made in June 2013.  However, the Board finds credible the Veteran's report, which was also accepted by the examiners.

In July 2013, Dr. N. submitted another letter in which he indicated that he had treated the Veteran for 8 years for PTSD with associated anxiety, depression, and panic attacks.  The examiner noted that there were long-term effects of the Veteran's military service.  He particularly discussed the Veteran's guilt, grief, sadness, and loss.  He also explored the Veteran's changed behavior once he returned home from service and the psychiatric symptoms that were present including being withdrawn, isolated, anxious, angry and unsocial.  He also reviewed the Veteran's dreams which he noted included "hypnopompic hallucinations" which were not inconsistent with PTSD.  

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, both VA psychologists are competent to provide opinions.  Since the recent October 2012 specifically addressed the enumerated PTSD criteria, that opinion is more probative as to diagnosis, which is adjustment disorder with anxiety and depression.  However, that psychologist did not provide an adequate opinion regarding why the current diagnosis is not etiologically connected to service.  The focus of the opinion was primarily on the fact that PTSD was not the diagnosis and that the Veteran had psychiatric symptoms that were related to post-service events.  However, the Veteran and the other VA psychologist also indicated that the Veteran had psychiatric symptoms that began after service, related to the inservice burial duties.  While the inservice duties were insufficient as a "traumatic stressor," the October 2012 examiner did not discuss why they were insufficient to cause or contribute to cause the current diagnosis as is permitted by 38 C.F.R. § 3.303(d) and consistent with 38 U.S.C.A. § 1154(a) (When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence.)  Conversely, the treating VA psychologist indicated that current psychiatric pathology is due at least in part to the inservice experiences.  

The Board notes that the Veteran has been consistently treated for psychiatric pathology for years, with varying diagnoses.  The October 2012 VA examiner explained why PTSD is not diagnosed and is the most probative opinion in that regard.  However, that opinion did not adequately address the current diagnoses, as discussed above.  In contrast, the other VA psychologist explained in detail why the current psychiatric disability is etiologically related to service.  Thus, the Board finds that the medical evidence of record is in relative equipoise as to the matter of whether psychiatric disability, currently diagnosed as adjustment disorder with anxiety and depression, is attributable to service.  The evidence in this case is so evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for psychiatric disability, currently diagnosed as adjustment disorder with anxiety and depression, is warranted.


ORDER

Service connection for psychiatric disability, currently diagnosed as adjustment disorder with anxiety and depression, is granted.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


